DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group 1, claims 1-9, in the reply filed on May 3, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Status of the Claims 
Claims 1-9 are under examination. 
Claims 10-36 are withdrawn. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 6, the parenthetical phrase “(or at least one of the following microorganisms including: bacteria, archaea, unicellular eukaryotic organisms and viruses, or the combinations thereof)” renders the claims indefinite because it is unclear whether the limitations in the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Dependent claims 2-9 are also rejected for depending from claim 1. 
Instant claim 1 references Table A.  However, the MPEP 2173.05(s) states, “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.’ Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).” The instant claims are indefinite because the metes and bounds of Table A are unclear.  Dependent claims 2-9 are also rejected for depending from claim 1. 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. 
Claims 1-8 are directed to method determining the occurrence/ presence/ absence of a microbiome indicative of antibiotic usage and a course of treatment for a human having a microbiome indicative of antibiotic usage. As described in Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant claims require the steps of providing a sample with bacteria, determining the amount of bacterial taxon or gene sequence corresponding to Table A, comparing the amounts to a condition signature, and determining the classification of the presence or absences of a microbiome. However, these steps of comparing the determined amount to a condition signature and determining the classification are drawn to mental steps. Mental steps are a judicial exception. Dependent claims 3 and 6 recite additional mental steps.  Thus, the instant claims are drawn to a judicial exception.
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to effect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing.  The instant claims recites providing a sample and determining an amount of a bacterial taxon. The dependent claims contain additional steps of preparing DNA, sequencing DNA, and treating an individual for the symptoms.  However, these steps are extra solutional activity to the judicial exception.  Thus, the instant claims do not integrate the judicial exception into a practical application.  
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant claims recite the additional elements of providing a sample, determining an amount of a bacterial taxon, preparing DNA, sequencing DNA, and treating an individual for the symptoms.  However, these steps are well-understood, routine, and conventional.  (Apte et al. (US 2015/0211078), paragraphs 0003, 0031, 0032, 0035, 0082, 0083, and 0087)  Reciting such well-understood, routine, and conventional data gathering steps do not transform a judicial exception into patent eligible subject matter. In addition, the recitation of the specific types of data to be used in the judicial exception does not transform the abstract idea into a non-abstract idea. (See buySAFE, Inc. v Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed.Cir.2014)). Furthermore, the elements taken as a combination are also well-understood, routine, and conventional, since the elements are merely specifying the types of data for a data gathering step. Thus, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Apte et al. (US 2015/0211078) in view of Turnbaugh et al. (US 2014/0093478 A1).
	Regarding claim 1, Apte et al. teach a method of determining the occurrence/ presence/ absence of a microbiome indicative of antibiotic usage and a course of treatment for a human having a microbiome indicative of antibiotic usage (abstract; paragraphs 0029, 0137, and 0145) that includes providing a sample comprising bacteria from the individual human (paragraph 0003, 0031, and 0032); determining the amounts of bacterial taxon (paragraphs 0082, 0083); comparing the determined amounts to a condition signature having cut-off or probability values for amounts of the bacterial taxon or gene sequence for an individual having or not having a microbiome indicative of antibiotic usage (paragraphs 0093, 0144, and 0145) and determining a classification of the presence or absence of the microbiome indicative of antibiotic usage and determining the treatment for the individual having the microbiome indicative of antibiotic usage (paragraph 0145). 
	However, Apte et al. does not disclose the taxa recited in Table A. 
	Turnbaugh et al. teach manipulation of the human microbiome via manipulation of taxa as set forth in Table A (paragraph 0041). 

	Regarding claim 2, Apte et al. teach where the determining includes preparing DNA from the sample and performing nucleotide sequence of DNA (paragraph 0087 and Figure 10). 

	Regarding claim 6, Turnbaugh et al. teach obtaining demographical, physiological or behavioral information and comparing the information in a condition signature (paragraphs 0048, 0134, 0137, and 0144). 

	Regarding claim 7, Apte et al. teaches where the sample is fecal, blood, saliva, or cheek swab (paragraphs 0032 and 0035).

	Regarding claim 8, Turnbaugh et al. teach treating the individual human to ameliorate at least one symptom of a microbiome (paragraph 0042- 0044). 

	Regarding claim 9, Turnbaugh et al. teach treating an individual by administering a dose of the bacterial taxa (pages 0042-0044). 

	It would have been obvious to one of ordinary skill in the art, at the time of filing, to incorporate the teachings of Turnbaugh et al. into the method of Apte et al. to gain the benefit of promoting weight loss (Turnbaugh et al., abstract).  Apte et al. teach that microbiomes play a role in different health states (Apte et al., paragraph 0003).  Turnbaugh et al. teach microbiomes play a role in weight loss and gain (Turnbaugh et al., paragraph 0030).  Thus, one of ordinary skill in the art would have been motivated to incorporate teachings of Turnbaugh et al. into the method of Apte et al. to identify different treatments that would affect the microbiomes concerning weight loss and gain. Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success, since one of ordinary skill in the art would need only to introduce the data of Turnbaugh et al. into the calculations of Apte et al. 


8.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Apte et al. (US 2015/0211078) in view of Turnbaugh et al. (US 2014/0093478 A1) as applied to claims 1 and 2 above, and further in view of Wang (WO 2018/074054 A1). 
Apte et al. and Turnbaugh et al. are applied as above. 
However, Apte et al. and Turnbaugh et al. do not teach deep sequencing for microbiome analysis. 
Regarding claim 3, Wang teaches deep sequencing of DNA for microbiome analysis (abstract; page 18), receiving at a computer system the sequencing reads (page 19); mapping the reads to bacterial genomes (page 19); determining the relative amount of different sequences in the sample correspond to a sequence from the bacterial taxon (page 19 and 20). 
Regarding claim 4, Apte et al. teach where the sequencing is random sequencing (Fig. 10 and paragraph 0087). 
Regarding claim 5, Apte et al. teach where the sequencing is 16S rRNA coding sequences (paragraphs 0083 and 0103). 
It would have been obvious for one ordinary skill in the art, at the time of filing, to combine the methods of Apte et al. and Turnbaugh et al. with the method of Wang.  The rationale for combine Apte et al. and Turnbaugh et al. are stated above.  Wang teaches their method promotes the health of beneficial gut bacterial (page 1).  One of ordinary skill in the art would have been motivated to combine the teachings of Wang with Apte et al. and Turnbaugh et al. to gain the benefit of being able to increase the health of gut bacteria.  Furthermore, one of ordinary skill in the around would have had a reasonable expectation of success since one of ordinary skill in the art need only to incorporate the data of Wang into the method of Apte et al. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/             Primary Examiner, Art Unit 1631